DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 10, 11, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz Morales (US 8,506,555).
Regarding claims 1 and 11, Ruiz Morales discloses a surgical instrument holder including a carriage (please see marked up figure below) capable of engagement with a surgical robotic arm and supporting an instrument drive unit. The carriage includes a motor (101;Figs. 11-13). A housing extends from the carriage and defines a channel surrounded by a perpendicular wall. A drive assembly includes pulleys (105, 106) disposed within the housing and are in operable engagement with the motor such that actuation of the motor rotates the pulleys (C15;L8-35). A belt (104; Fig. 12) is rotatably disposed within the housing and is in operable engagement with the pulleys such that rotation of the pulleys effects rotation of the belt. An annular member (32) is disposed within the channel of the housing and capable of non-rotatable receipt of an instrument drive unit (30; Fig. 14), wherein the instrument drive unit includes a housing and a motor assembly (120; C22;L15-25).

    PNG
    media_image1.png
    571
    618
    media_image1.png
    Greyscale


Regarding claims 7 and 17, Ruiz Morales discloses that the belt is pliable and capable of traveling along an oblong semicircular shape defined by the housing (Fig. 12).  
Regarding claims 8 and 18, Ruiz Morales discloses that the housing includes a sidewall defining an enclosure therein (Fig. 13). A base is disposed within the enclosure and is connected to the sidewall. The base defines the channel of the housing and an arcuate bottom ledge. An arcuate wall extends upwardly from the base.
Regarding claims 10 and 20, Ruiz Morales discloses that the pulleys are rotatably disposed within the housing and are in operable engagement with the belt. The pulleys are spaced from one another, wherein the belt wraps around the pulleys of the drive assembly and around the annular member (Figs. 12,13).
Regarding claim 21, Ruiz Morales discloses a surgical instrument (18; Fig. 14) that is capable of non-rotatable connection with the motor assembly of the instrument drive unit such that rotation of the motor assembly of the instrument drive unit via the drive assembly of the surgical instrument holder effects rotation of the surgical instrument. 
Allowable Subject Matter
Claim(s) 2-6, 9, 12-16 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooper et al. (US 6,451,027) discloses a surgical instrument holder including a carriage with a motor. Drake (US 5,667,353) discloses a surgical instrument holder including a belt and a pulley.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771